[Cite as State v. White, 2017-Ohio-810.]
                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                   :

                 Plaintiff-Appellee,             :                 No. 15AP-815
                                                               (C.P.C. No. 14CR-2017)
v.                                               :
                                                            (REGULAR CALENDAR)
Dennis White,                                    :

                 Defendant-Appellant.            :




                                           D E C I S I O N

                                       Rendered on March 7, 2017


                 On brief: Ron O'Brien, Prosecuting Attorney, and
                 Barbara A. Farnbacher, for appellee. Argued: Barbara A.
                 Farnbacher.

                 On brief: Giorgianni Law LLC, and Paul Giorgianni, for
                 appellant. Argued: Paul Giorgianni.

                   APPEAL from the Franklin County Court of Common Pleas

BROWN, J.
        {¶ 1} This is an appeal by defendant-appellant, Dennis White, from a judgment of
conviction and sentence entered by the Franklin County Court of Common Pleas
following a bench trial in which the trial court found him guilty of two counts of
kidnapping and four counts of rape.
        {¶ 2} On April 17, 2014, appellant was indicted on two counts of kidnapping, in
violation of R.C. 2905.01, and four counts of rape, in violation of R.C. 2907.02. The
complaint alleged acts arising on or about October 5 and November 13, 1995, involving
two victims, V.G. and T.L.
        {¶ 3} The matter was tried to the bench beginning April 21, 2015. The first
witness for the state was V.G.               In 1995, V.G. worked in Columbus performing
No. 15AP-815                                                                                2

housekeeping services. V.G. and her three children resided with V.G.'s father at the
time.
        {¶ 4} In October 1995, V.G. was walking in the area of "18th and Monroe off of
Main Street," after taking a bus to that location to look for her teenage daughter. Unable
to locate her daughter, V.G. decided to leave. As she was leaving the area, V.G.
encountered a male who "asked where was I going. He offered me a ride home." (Tr.
Vol. I at 31.) V.G. got into the vehicle, and the man inquired if she drank beer. V.G.
responded that she did and the man drove to a store to purchase beer. V.G. drinks "Old
English" beer. (Tr. Vol. I at 35.) At trial, V.G. identified plaintiff-appellee, the State of
Ohio's exhibit No. 28 as two 40 ounce cans of "Old English 800." (Tr. Vol. I at 37.)
        {¶ 5} The man then drove to the residence of V.G.'s father. V.G. and the man
drank beer on the porch; around midnight, V.G. and the man left her father's residence
to get some money. The man drove to East Livingston Avenue. He then "got very
violent" and said: "Bitch, quit playing games with me. You know what I want and all
this type stuff like that." (Tr. Vol. I at 40.) V.G. spoke "smart back" at the man, and he
reacted "[r]eal violent" by stopping the vehicle suddenly. V.G. "felt afraid because [she]
didn't know where [she] was," and she "had nothing to protect [her]." (Tr. Vol. I at 41.)
        {¶ 6} The man drove to the back of a school yard and stopped the vehicle,
opening the passenger side door. V.G. testified that he "forced himself on me inside the
car, pulling my clothes and my shorts off to the side." According to V.G., he was
"sexually picking my clothes off and entering me, my leg off, you know, forcing yourself
inside someone. You're laying there trying to look and think something to get away and
you can't." (Tr. Vol. I at 53.)
        {¶ 7} The man "went into the trunk of the car. He had a belt." He began pulling
V.G. from the vehicle, "[t]rying to tear [her] clothes." He then dragged her toward a
tree. V.G. testified that he "[p]ut a belt around my neck and just trying to make me suck
his [penis]. And I remember biting it and taking off running and screaming. And I
guess [I] must have * * * made him nervous * * * because I remember him running back,
getting in the car." (Tr. Vol. I at 42.) V.G. wrote down the license plate number of the
vehicle on her leg. (Tr. Vol. I at 49.) After the man left the area, V.G. called the police
from a phone booth.
No. 15AP-815                                                                           3

       {¶ 8} At trial, V.G. identified photographs taken of her at a hospital following
the incident; she stated that the pictures identified bruising to areas of her neck, arm,
knees, and back. V.G. spoke with a police detective at the hospital, and the detective
showed her a photographic array. V.G. permitted hospital personnel to conduct testing
with a rape kit "[b]ecause I was raped and assaulted and I didn't want * * * diseases."
(Tr. Vol. I at 56.) V.G. testified she did not have consensual sex with the man.
       {¶ 9} Subsequent to the incident, V.G. thought she saw her assailant drive past
her father's house and make a threatening gesture with his hand. V.G. informed
detectives that she "didn't want to be involved any more" because she did not want
anyone to "come back and harm my father." (Tr. Vol. I at 61.) V.G. also informed police
that she did not want to testify in court. At trial, V.G. identified appellant as the
individual who assaulted and raped her.
       {¶ 10} On cross-examination, V.G. acknowledged she was using crack cocaine in
1995, and she recalled smoking crack cocaine with appellant on the evening at issue.
V.G. stated that around that time period she also worked at a "bootleg," an
establishment where "they sell illegal drinks—beer, liquor." (Tr. Vol. I at 87.) V.G.
became acquainted with prostitutes through her work at the "bootleg." V.G. denied that
she had ever engaged in prostitute activity.
       {¶ 11} In 1995, Columbus Police Officer Kevin Jackson was assigned to the third
shift on the east side of Columbus.       On November 14, 1995, Officer Jackson was
dispatched to Brookway Road following a report of a rape assault. The officer met a
female, later identified as T.L., who stated that the incident occurred at approximately
4:00 a.m. The alleged victim described her assailant as "a male black who had [a] dark
complexion, a thin mustache, was balding to no hair, between the age of 22 to 23 years."
T.L. provided a description of the man's vehicle as a "dark maroon or burgundy * * *
newer model Chrysler New Yorker." (Tr. Vol. I at 112.) Officer Jackson forwarded that
information to a detective.
       {¶ 12} In 1995, T.L. resided on Brookway Road near Livingston Avenue. T.L.
worked at United Dairy Farmers, located at the corner of Livingston Avenue and Barnett
Road, within approximately a three-block radius of her residence. T.L. did not have a
vehicle at the time, and she walked to work. On November 13, 1995, T.L. walked from
her townhome on Brookway Road toward Livingston Avenue. As she approached a
No. 15AP-815                                                                               4

traffic light near Livingston Avenue and Barnett Road, a vehicle pulled up beside her
and the driver asked if she needed a ride; the driver was a black male, with a dark
complexion. The man "asked me how far was I headed. And I told him just going down
the street to United Dairy Farmers. And he said, I'm going in that location also." T.L.
testified: "I had been drinking that night and I did get into the car with him." (Tr. Vol. I
at 126.)
       {¶ 13} The driver "went past Livingston, turned up Barnett [and] went behind
United Dairy Farmers." At that point, T.L. thought she "was in big trouble." (Tr. Vol. I
at 127.) The man pulled a knife on T.L., pointing it toward her as he drove behind
United Dairy Farmers. He stopped the vehicle, "stepped up over the seat over top of
[her] and he told [her], bitch, gets your clothes off." (Tr. Vol. I at 128.) T.L. took her
clothes off "[b]ecause he had a knife on me." (Tr. Vol. I at 129.) He first pushed T.L.'s
head down between his legs, forcing his penis in her mouth. The man then got on top of
her. He held the knife to her throat and penetrated her vagina "with his penis." T.L.
testified that she "was crying and * * * begging him not to do it and he wouldn't stop. He
wouldn't stop until he was finished." (Tr. Vol. I at 130.) The man then "got off of me, set
back in the seat of the car, he proceeded to start the car up and tell me, bitch, that wasn't
going to be all. The next time he was going to fuck me in my ass and then kill me." (Tr.
Vol. I at 131.) The man "told me that * * * wasn't going to be the last time, bitch." (Tr.
Vol. I at 118-19.)
       {¶ 14} He started the vehicle and began to drive away. T.L. was in "fear of [her]
life," and as the vehicle approached a stop sign she "jumped out of the car as it was
moving. * * * He sped off." (Tr. Vol. I at 119.) T.L. contacted police, and told an officer
she was "assaulted" and that her "life was threatened." (Tr. Vol. I at 120.) T.L. was
taken to a hospital for treatment, and a rape kit was administered.
       {¶ 15} T.L. testified that none of the activity was consensual.         At trial, she
identified state's exhibit Nos. 17 and 18 as photographs depicting the location where the
incident took place.    T.L. stated that she fully cooperated with police during the
investigation. On cross-examination, T.L. acknowledged she was intoxicated on the date
of the incident, and that she was less than a block from United Dairy Farmers when
appellant stopped his vehicle.
No. 15AP-815                                                                                5

       {¶ 16} On November 14, 1995, Columbus Police Detective Kenneth Lawson
responded to a sexual assault dispatch in which the individual reporting the assault had
been taken to a hospital for a forensic examination. Detective Lawson interviewed T.L.
that evening at the hospital, and collected several items of clothing and a rape kit
containing slides and a swab; the detective submitted those items to the police
department's property room.
       {¶ 17} A police investigator subsequently provided information to Detective
Lawson, advising him to "look at Dennis White." The investigator informed Detective
Lawson that the same parking lot "had been used in a prior sexual assault that he was
investigating." The investigator showed Detective Lawson "a photo of a license plate
that was written on that victim's thigh" in the prior case; the investigator "[s]aid that
through his investigation he learned that Dennis [White] was the brother of the person
who had that car." (Tr. Vol. I at 168.)
       {¶ 18} Detective Lawson prepared a photographic array which included appellant's
picture. He showed the array to T.L., who stated that the individual in position number
five had a similar skin tone as her assailant, and that the individual in position number six
had similar eyes. She did not unequivocally identify any of the individuals in the array as
her assailant.    Detective Lawson testified that the investigation ended at that point
because T.L. "was not interested in pursuing the case and so we classified it as * * *
exceptionally cleared." According to the detective, "[t]he lab results came back saying
that there was evidence with which we could work, which is why I prepared a search
warrant in anticipation of needing blood; but we deferred to [T.L.'s] interest at that
time, and she did not want to pursue the case." (Tr. Vol. I at 183.) T.L. told the
detective: "I'm not comfortable pursuing a case if I can't say positively who it was." (Tr.
Vol. I at 202.)
       {¶ 19} Columbus Police Detective Timothy Hedrick, a member of the department's
sexual assault unit, testified that he had reviewed old case files pertaining to V.G. and T.L.
At trial, Detective Hedrick identified a number of exhibits from those cases, including
property submitted to the Ohio Bureau of Criminal Investigation ("BCI") lab for analysis.
The department "had a CODIS [Combined DNA Index System] hit come back from the
lab identifying the suspect."    (Tr. Vol. II at 249.)     Detective Hedrick subsequently
contacted V.G. and T.L., and both individuals indicated they were willing to cooperate.
No. 15AP-815                                                                               6

After obtaining the "CODIS match * * * from BCI," a warrant was issued and appellant
was arrested. (Tr. Vol. II at 251.) Detective Hedrick obtained DNA swabs from appellant
at that time and submitted those samples to the BCI lab. According to Detective Hedrick,
"[t]he main reason for reopening a case is due to the advancement of the science [and]
what the lab can do with the specific property items." (Tr. Vol. II at 246-47.) The
detective testified that the basis for charging appellant "was basically the DNA results."
(Tr. Vol. II at 275.)
        {¶ 20} Police detectives, including Detective Hedrick, interviewed appellant, and
the state played a recording of that interview at trial. During the interview, appellant told
detectives he did not "even know those women." (Tr. Vol. II at 263.) He also denied
giving rides to two women in 1995 in the geographical areas indicated by the alleged
victims.
        {¶ 21} Hallie Garofalo, a forensic scientist with the DNA unit of BCI, testified that
she analyzed DNA collected from V.G. and appellant and prepared a DNA report, dated
May 5, 2014, summarizing those test results. Based on the evidence collected, Garofalo
opined that appellant "cannot be excluded as the source of the DNA in the sperm fraction
of the vaginal slides." (Tr. Vol. I at 214.)
        {¶ 22} Garofalo also analyzed DNA collected from T.L. and appellant. Garofalo
testified that "[d]ifferential extraction of the vaginal slides * * * resulted in a mixture
consistent with contributions from [T.L.] and Dennis White." Garofalo opined that
appellant "cannot be excluded as a contributor to the DNA from the vaginal slide." (Tr.
Vol. I at 219.)
        {¶ 23} At trial, appellant testified on his own behalf, and he acknowledged a 1998
burglary conviction for which he received a seven-year sentence. Appellant stated he was
addicted to crack in 1995, and that he engaged in sexual activities with prostitutes at that
time.
        {¶ 24} Appellant gave the following testimony with respect to his encounter with
V.G. on October 5, 1995:
                  I met [V.G.] as I was driving down the street. It was kind of
                  late at night and she was walking down the street and she
                  flagged me over. I pulled over and we talked. And I asked her
                  does she have a stem. A stem is a crack pipe. And she said
                  yes. So I told her I had some crack, you know, you want to get
No. 15AP-815                                                                                  7

               high with me. So she said yes. She got in the car. And in the
               process of us talking we decided that if I smoke some crack
               with her she would perform oral sex on me and I will be able
               to have sex with her.

(Tr. Vol. II at 302.)

       {¶ 25} Appellant, who was driving a 1990 Pontiac, stated that he stopped the
vehicle because "she was a prostitute. I knew she was a prostitute and I knew she
probably knew where I could go get some crack." Appellant believed the woman was a
prostitute by "the way she was acting." (Tr. Vol. II at 304.) According to appellant, after
V.G. got inside the vehicle "we just like drive and pull over, smoke, drive, pull over, smoke,
pull over, smoke * * * as I recall over towards Scottwood and Barnett." (Tr. Vol. II at 308-
09.)
       {¶ 26} Appellant stated he was "rubbing her leg. She's rubbing on my leg."
Appellant told the woman: "You know, I want some head. Can you give me some head?
Yeah, sure. How much are you going to smoke with me? We going to smoke all of this."
(Tr. Vol. II at 309.) Appellant testified: "We just had sex and she gave me some head."
Appellant stated they were together "about four hours." (Tr. Vol. II at 310.) He denied
driving to the home of V.G.'s father; he also denied observing two bottles of Old English
800, or that he saw V.G. drinking beer.
       {¶ 27} Appellant testified that "it got to the point where I got tired of driving and
pulling over, hitting, driving, pulling over, hitting. I got tired so I knew a place we could go
where it wouldn't be no problem, we just sit there." (Tr. Vol. II at 311-12.) He then drove
to a location on Scottwood Road and turned off the engine. Appellant denied forcing V.G.
to have sex, and stated she willingly engaged in oral sex. He also denied using his belt to
choke her during the incident. According to appellant, the encounter ended when they
had a disagreement over her taking the last "dope that was there that was mine." (Tr. Vol.
II at 315.) Appellant told her to get out of the vehicle, and he drove away.
       {¶ 28} During direct examination, defense counsel asked appellant why he told
detectives he did not use drugs in 1995, and appellant responded: "At that time it was –
actually talking about it, it's like a trigger to me. And I was so shocked for him to say that,
I just says no." (Tr. Vol. II at 317.) When asked why he told detectives he was not with
No. 15AP-815                                                                                  8

T.L. on November 13, 1995, appellant stated that he "couldn't remember who [he] was
with." (Tr. Vol. II at 318.)
       {¶ 29} Appellant testified that he first encountered T.L. at a crack house where he
observed her go into a room with a man. Later, on November 13, 1995, appellant was
driving down Livingston Avenue and "she flagged me down." (Tr. Vol. II at 319.)
Appellant thought she was a prostitute. Appellant asked T.L. "did she know where I could
get some dope." (Tr. Vol. II at 320.) Appellant testified that "[s]he got in the car and we
drove over to * * * to get some dope." (Tr. Vol. II at 321.) Appellant gave her $65 and she
went inside and returned with drugs.
       {¶ 30} They drove away and were "[j]ust riding around pulling over to * * *
[s]moke. Trick. She give me some head. I, you know, have sex with her and pull off in
that spot and, you know, hit it again, pull over, find another spot." (Tr. Vol. II at 322-23.)
They eventually stopped at the location depicted in state's exhibit No. 18. He denied
carrying a knife that evening. Appellant testified they had consensual sex at the location.
       {¶ 31} Appellant gave the following account as to how the encounter ended:

               Well, after we got down to the last bit of the dope, she asked
               me did I have any more. I says, no, I don't, I don't have any
               more. She says, well, you told me that * * * I'm going to be
               able to take some back to my friend. I said you didn't mention
               anything to me about no guy, no friend or nothing. So she
               said yes, I did, yes, I did. I said, no, you didn't. She got to be
               belligerent with me, you know, argumentative, you know. She
               just like getting loud and acting, you know, un -- just real
               unruly, you know, no. I says no, get out. Get out. I asked her
               to get out the car. She got out.

(Tr. Vol. II at 331-32.)

       {¶ 32} On cross-examination, appellant stated he had previously been convicted of
two counts of burglary. At the time of the events, appellant lived with his parents at a
residence on Quigley Road, Columbus, located near Scottwood Road, and the vehicle he
was driving was registered in his brother's name.          Appellant acknowledged lying to
detectives about whether he used drugs in 1995. He also acknowledged engaging in
fellatio and sexual intercourse with V.G. on October 5, 1995, as well as engaging in fellatio
and sexual intercourse with T.L. on November 13, 1995.
No. 15AP-815                                                                             9

       {¶ 33} During closing argument, the state argued that the primary issue in the case
was whether appellant utilized force during the encounters with V.G. and T.L. On May 6,
2015, the trial court announced its verdict from the bench, finding appellant guilty of all
counts. On May 11, 2015, the state filed supplemental discovery with respect to hospital
records of V.G. transmitted by Grant Hospital to the state after the trial had concluded.
Appellant's counsel subsequently filed a motion for mistrial and for new trial, and the
state filed a memorandum contra. On July 8, 2015, the trial court conducted a hearing on
the motion. By entry filed July 31, 2015, the court denied appellant's motion for mistrial
and for new trial.
       {¶ 34} The trial court conducted a sentencing hearing on August 5, 2015. During
the hearing, counsel for appellant requested that the trial court sentence appellant under
the current sentencing laws as opposed to the sentencing laws in effect at the time of the
offenses. The trial court determined that appellant "should be sentenced as the law was in
1995." (Tr. Vol. IV at 4.) By judgment entry filed August 11, 2015, the trial court
sentenced appellant to indeterminate sentences of 11 to 25 years on each count, with
Counts 1, 2, and 3 to be served concurrent to each other, Counts 4, 5, and 6 to be served
concurrent to each other, and Counts 2, and 5 to be served consecutive to each other.
       {¶ 35} On appeal, appellant sets forth the following four assignments of error for
this court's review:
               Assignment of Error 1. The manifest weight of the evidence
               does not demonstrate beyond a reasonable doubt that Mr.
               White kidnapped and raped [V.G.].

               Assignment of Error 2. The manifest weight of the evidence
               does not demonstrate beyond a reasonable doubt that Mr.
               White kidnapped or raped [T.L.].

               Assignment of Error 3. Mr. White was deprived of effective
               assistance of trial counsel.

               Assignment of Error 4. Mr. White's sentence is void because
               he was sentenced under the wrong statute.

       {¶ 36} Appellant's first and second assignments of error are interrelated and will
be considered together.    Under these assignments of error, appellant challenges his
kidnapping and rape convictions with respect to V.G. and T.L. as against the manifest
No. 15AP-815                                                                                10

weight of the evidence. We note appellant does not dispute the fact he engaged in sexual
activity with both individuals during the relevant time periods; rather, appellant argues,
the primary issue at trial was whether the encounters were consensual.
       {¶ 37} Under Ohio law, a manifest weight argument "requires us to engage in a
limited weighing of the evidence to determine whether there is enough competent,
credible evidence so as to permit reasonable minds to find guilt beyond a reasonable
doubt and, thereby, to support the judgment of conviction." State v. Sexton, 10th Dist.
No. 01AP-398, 2002-Ohio-3617, ¶ 31. Further, "a reviewing court considering a manifest
weight challenge 'may not merely substitute its view for that of the trier of fact.' " State v.
Martin, 10th Dist. No. 14AP-189, 2014-Ohio-4447, ¶ 20, quoting State v. Vasquez, 10th
Dist. No. 13AP-366, 2014-Ohio-224, ¶ 49. Rather, "an appellate court 'must review the
entire record, weigh the evidence and all reasonable inferences, consider the credibility of
witnesses and determine whether in resolving conflicts in the evidence, the trier of fact
clearly lost its way and created such a manifest miscarriage of justice that the conviction
must be reversed and a new trial ordered.' " Martin at ¶ 20, quoting Vasquez at ¶ 49.
       {¶ 38} As noted, appellant was convicted of two counts of kidnapping and four
counts of rape. R.C. 2905.01(A)(3) and (4) defines the offense of kidnapping, and states
in part: "No person, by force, threat, or deception, * * * shall remove another from the
place where the other person is found or restrain the liberty of the other person * * * [t]o
terrorize, or to inflict serious physical harm on the victim * * * [or] [t]o engage in sexual
activity, as defined in section 2907.01 of the Revised Code, with the victim against the
victim's will." R.C. 2907.02(A)(2) defines the offense of rape, and states: "No person shall
engage in sexual conduct with another when the offender purposely compels the other
person to submit by force or threat of force."
       {¶ 39} Regarding the testimony of V.G., appellant contends her account of the
events was undermined by circumstantial evidence that she was a prostitute. According
to appellant, V.G.'s testimony that she was not a prostitute and that she was raped was no
more credible than his testimony that V.G. consensually exchanged crack cocaine for sex.
       {¶ 40} The record indicates the trial court permitted defense counsel to explore
this issue during cross-examination of V.G. Specifically, counsel for appellant inquired of
V.G. whether she had ever engaged in prostitution, and she denied any such activity.
During closing argument, defense counsel argued that V.G.'s association with known
No. 15AP-815                                                                                 11

prostitutes, based on her testimony that she worked at a "bootleg" where illegal drinks
were sold, raised credibility issues. Here, the issue raised on cross-examination presented
a credibility issue for the trier of fact to resolve, and the trial court was free to believe or
disbelieve "all, part, or none" of the witness's testimony. State v. Gullick, 10th Dist. No.
13AP-317, 2014-Ohio-1642, ¶ 10.
       {¶ 41} Further, even had the trial court credited defense counsel's theme that V.G.
had a questionable background or associations, the trier of fact could still have found
credible V.G.'s testimony that she did not consent to sex with appellant. See, e.g., Haynes
v. State, 498 S.W.2d 950, 952 (Tex.Crim.App.1973) (Even had it been established that the
victim was a prostitute, "this would not have proved consent, or made her any the less the
subject of rape by force. A prostitute does not lose the right of choice, and may consent or
not consent according to her own will"); Brewer v. United States, 559 A.2d 317, 321
(D.C.1988) ("[I]t cannot be assumed that prostitutes will accept every opportunity that
comes along to engage in sexual relations. The fact that a woman is a prostitute, which
may prove that she has had consensual sex with others, has nothing to do with whether
she consented to sexual intercourse with a particular defendant. Even a prostitute can be
raped.").
       {¶ 42} Appellant also suggests that V.G.'s explanation as to why she did not
attempt to flee from the vehicle does not make sense. Appellant contends that V.G. had
such an opportunity at the time appellant exited the vehicle and walked to the back of the
vehicle to open the trunk. The trier of fact, however, heard testimony from V.G. that she
"felt afraid because I didn't know where I was * * * and I had nothing to protect me." (Tr.
Vol. I at 41.) V.G. also testified that she wanted to get out of the vehicle but was unable to
do so at that point. According to V.G.'s account, she eventually was able to flee after
appellant pulled her out of the vehicle and put a belt around her neck. V.G. related that
she "went to bite him * * * [o]n his penis," and then "took off running, screaming." (Tr.
Vol. I at 52.) The trial court, which heard V.G.'s testimony on this issue, was in the best
position to assess the credibility of this witness and determine whether her explanation
made sense.
       {¶ 43} Appellant next argues that V.G. failed to cooperate with the investigation at
the time of the events in question; according to appellant, V.G.'s reticence suggests the
No. 15AP-815                                                                               12

possibility she did not want to tell the truth in 1995. Appellant also notes that V.G. was
reluctant to testify at trial.
       {¶ 44} At trial, V.G. explained her reluctance to become involved, stating that she
felt threatened by appellant. Specifically, V.G. related that, shortly after the incident, she
thought she saw appellant "ride back past my dad's door." V.G. testified that she was
"standing in the doorway. And you know how somebody drive by just pointing * * * their
finger like [a] gun. And that's why I told the detectives I didn't want to be involved any
more because I didn't want no one to come back and harm my father." (Tr. Vol. I at 61.)
Again, the trial court was in the best position to evaluate V.G.'s testimony regarding
reluctance on her part to cooperate or testify, and whether any such reluctance had a
bearing on her credibility.
       {¶ 45} Appellant also cites V.G.'s testimony in which she admitted to drinking and
smoking crack with appellant that evening. However, based on the testimony presented,
the trial court could have concluded that V.G.'s consumption of alcohol or drugs did not
prevent her from recalling the events at issue.
       {¶ 46} Regarding the testimony of T.L., appellant asserts that it strains credulity to
accept the premise that a woman would voluntarily accept a ride with a stranger when she
was less than a block from her work location. In a similar vein, appellant argues that
T.L.'s testimony that she never accepted rides from strangers was less than credible under
the circumstances.
       {¶ 47} Defense counsel explored the above issues during cross-examination of T.L.
Specifically, T.L. acknowledged she had been drinking alcohol on the date of the
incident, and that she was less than a block from the United Dairy Farmers when
appellant stopped. T.L. testified that she "could have continued to walk to UDF but he
said he was headed that direction, also going to UDF." (Tr. Vol. I at 147.) T.L. explained
that "he seemed like he was a very nice gentleman. Stopped and asked me my name,
thought he knew me."             (Tr. Vol. I at 150.) When asked why she chose to get in the
vehicle, T.L. stated: "Because I've always considered myself a good judge of character
and he didn't seem like a monster until it jumped out. Meaning, he's like - - he's a very
nice gentleman when he first pulled up approaching me and then after I got in the car - -
I called myself being a good judge of people, I was wrong that night." (Tr. Vol. I at 149-
50.)
No. 15AP-815                                                                              13

       {¶ 48} Appellant also contends that T.L.'s testimony that she cooperated with
police conflicted with the testimony of Detective Lawson. Appellant cites testimony by
Detective Lawson stating that T.L. was not interested in pursuing the case at the time.
The detective also testified, however, that T.L. had reviewed a photographic array
shortly after the events, and that she did not unequivocally identify any of the
individuals in the array as her assailant. Detective Lawson testified that T.L. explained
at the time she was not comfortable pursuing the case if she could not "say positively
who it was." (Tr. Vol. I at 202.)
       {¶ 49} The trial court, in reviewing the testimony presented, found both V.G. and
T.L. to be credible. Specifically, the court found "[t]he testimony of the victims in this
case was fairly consistent * * * with what the defendant ultimately testified to other than
the two victims indicating that the defendant had raped them." With respect to V.G., the
court found "the physical photographs and evidence were consistent with her testimony."
(Tr. Vol. II at 396.) The court noted "[t]he injuries that she sustained were injuries that
were consistent with someone that had either been assaulted or someone in which force
was used against them," and that "[t]he tag number that she wrote on her leg as to the
vehicle that had picked her up connected the defendant to all of this." (Tr. Vol. II at 396-
97.) The trial court "likewise" found, based on the "totality of the evidence" presented,
that the testimony of T.L. was "credible." (Tr. Vol. II at 397.)
       {¶ 50} Upon review, we decline to second-guess the credibility determinations of
the trier of fact made following the bench trial in this matter. The trial court heard both
V.G. and T.L. testify about appellant's use of force, his display of a knife with respect to
T.L., and threats he made to both individuals. As noted by the trial court, in addition to
the testimony of the state's witnesses, there was other evidence, including photographs
depicting injuries to V.G. as well as DNA evidence, consistent with the state's theory of the
case. The trial court also heard the testimony of appellant, who acknowledged lying to
detectives about the events at issue, and the court was in the best position to evaluate his
credibility. Based on the record presented, we conclude that the trial court did not lose its
way or create a manifest miscarriage of justice in finding appellant guilty of kidnapping
and rape with respect to V.G. and T.L.
       {¶ 51} Accordingly, appellant's first and second assignments of error are without
merit and are overruled.
No. 15AP-815                                                                                 14

       {¶ 52} Under his third assignment of error, appellant contends he was deprived of
effective assistance of trial counsel.      Specifically, appellant argues his counsel was
ineffective by (1) failing to file a motion to dismiss the indictment due to pre-indictment
delay, and (2) failing to seek the hospital records of one of the complainants, V.G.
       {¶ 53} In order to establish ineffective assistance of counsel, a defendant must
demonstrate "first, that counsel's performance was deficient and, second, that the
deficient performance prejudiced the defense so as to deprive the defendant of a fair trial."
State v. Drummond, 111 Ohio St. 3d 14, 2006-Ohio-5084, ¶ 205, citing Strickland v.
Washington, 466 U.S. 668 (1984). In order to show prejudice, the defendant "must prove
that there exists a reasonable probability that, were it not for counsel's errors, the result of
the trial would have been different."        State v. Bradley, 42 Ohio St. 3d 136 (1989),
paragraph three of the syllabus. Further, "[i]n order to prevail on a claim of ineffective
assistance of counsel in a case involving a failure to make a motion on behalf of a
defendant, the defendant must show '(1) that the motion * * * thereto was meritorious,
and (2) that there was a reasonable probability that the verdict would have been different
had the motion been made.' " State v. Kring, 10th Dist. No. 07AP-610, 2008-Ohio-3290,
¶ 55, quoting State v. Lawhorn, 3d Dist. No. 11-04-19, 2005-Ohio-2776, ¶ 35.
       {¶ 54} In general, the primary safeguard against pre-indictment delay is the
applicable statute of limitations. State v. Carter, 5th Dist. No. 07-CA-4, 2007-Ohio-5259,
¶ 16. Additionally, the Due Process Clause of the Fifth Amendment "provides limited
protection against preindictment delay." State v. Adams, 144 Ohio St. 3d 429, 2015-Ohio-
3954, ¶ 97. The Supreme Court of Ohio has "recognized a comparable due-process
protection under Article I, Section 16 of Ohio Constitution." Id. A defendant asserting a
due-process violation based on pre-indictment delay "must present evidence establishing
substantial prejudice to his right to a fair trial." Id. at ¶ 98. If a defendant makes a
preliminary showing of substantial prejudice, "then the burden shifts to the state to
present evidence of a justifiable reason for the delay." Id. at ¶ 99. The Supreme Court has
observed, however, that "[t]he burden upon a defendant seeking to prove that
preindictment delay violated due process is ' "nearly insurmountable," ' especially because
proof of prejudice is always speculative." Id. at ¶ 100, quoting United States v.
Montgomery, 491 Fed.Appx. 683, 691 (6th Cir.2012), quoting United States v. Rogers,
118 F.3d 466, 477 (6th Cir.1997), fn. 10.
No. 15AP-815                                                                                            15

        {¶ 55} Appellant contends that a court considering the issue of pre-indictment
delay is first required to weigh the prejudice to the accused from the delay against the
state's reason for the delay, and is then required to make a decision that provides the
"fundamental fairness" required by the Due Process Clause. In arguing that his trial
counsel was ineffective in failing to file a motion to dismiss, appellant focuses primarily on
the state's reason for delaying the indictment (i.e., that the alleged victims were not
willing to cooperate in the investigation), and asserts that the state's reason is worthy of
zero weight. Based on his claim that the state's reason for the pre-indictment delay is
worthy of zero weight, appellant maintains he is only required to show the "slightest
prejudice" in order to tip the balance in favor of dismissal. In support of his argument,
appellant relies in part on several cases from the Eighth District Court of Appeals,
including State v. Dixon, 8th Dist. No. 102335, 2015-Ohio-3144, State v. Mack, 8th Dist.
No. 100965, 2014-Ohio-4817, and State v. Jones, 8th Dist. No. 101258, 2015-Ohio-2853
("Jones I").
        {¶ 56} At the time of oral argument in this case, one of the decisions relied on by
appellant, Jones I (and which was cited with approval by the court in Mack), was pending
before the Supreme Court. We note that the Supreme Court recently reversed the Eighth
District Court of Appeal's majority decision in Jones I. See State v. Jones, ___ Ohio St.3d
___, 2016-Ohio-5105 ("Jones II").1 Because Jones II is of significance to issues raised in
the instant assignment of error, we begin with a discussion of both Jones I and II.
        {¶ 57} Under the facts of Jones I, the defendant filed a motion in the trial court to
dismiss his indictment, alleging that the state's 20-year delay in bringing the indictment
caused him actual prejudice in defending against a charge of rape.                      The defendant
maintained that he and the victim had engaged in consensual sex in 1993, and the
defendant claimed he told police at that time of a consensual encounter. Further, the
defendant's mother passed away in 2011, and the defendant argued that his mother would
have been able to testify that he and the alleged victim were more than just casual
acquaintances and she did not hear anything unusual at the home on the date in question.


1 At the time of oral argument, counsel for appellant acknowledged that the decision of the Eighth District

Court of Appeals in Jones I was pending before the Supreme Court. Counsel for appellant also filed,
subsequent to oral argument, supplemental authority noting the Supreme Court's recent decision in Jones
II.
No. 15AP-815                                                                              16

The trial court granted the defendant's motion to dismiss, and the state appealed that
determination.
       {¶ 58} In Jones I, the Eighth District Court of Appeals affirmed the judgment of
the trial court in a two-to-one decision in which the majority concluded the defendant
suffered actual prejudice. Specifically, the majority decision cited evidence that "the
identity of the defendant as the accused perpetrator was known from the beginning, * * *
the state barely investigated the case and closed it within one week of the start of its
investigation, and * * * no further investigation or technological advances occurred in the
time between the initial investigation and the indictment." Id. at ¶ 47.
       {¶ 59} In reaching that determination, the majority evaluated the defendant's
claim of actual prejudice "in terms of basic concepts of due process and fundamental
justice." Id. Furthermore, the court in Jones I "considered the reasons for the
preindictment delay prior to determining actual prejudice." (Emphasis added.) State v.
Smith, 8th Dist. No. 103586, 2016-Ohio-8043, ¶ 35, citing Jones I.
       {¶ 60} In Jones I, the dissent disagreed with the majority's "application of a less
stringent standard for assessing actual prejudice in preindictment delay claims," asserting
that "[t]his new so-called 'due process and fundamental justice' standard offered by the
majority is in conflict with the long-standing actual or substantial prejudice standard that
has been in play over the past three decades in Ohio." Id. at ¶ 51 (Gallagher, J.,
dissenting).   The dissent further argued that "a defendant must demonstrate actual
prejudice free of speculation before a court considers whether there is a justifiable reason
for the delay." Id. at ¶ 52. According to the dissent, "shifting the burden to the state to
demonstrate a justifiable reason for delay without a showing of actual prejudice
circumvents an extended statute of limitations period, invariably defeating legislative
intent." Id. at ¶ 55.
       {¶ 61} On further appeal by the state, the Supreme Court in Jones II reversed the
judgment of the Eighth District Court of Appeals, reiterating the "firmly established * * *
burden-shifting framework for analyzing a due-process claim based on preindictment
delay." Id. at ¶ 13. Under that analysis, "[o]nce a defendant presents evidence of actual
prejudice, the burden shifts to the state to produce evidence of a justifiable reason for the
delay." Id.
No. 15AP-815                                                                              17

       {¶ 62} In Jones II, the state argued on appeal that the Eighth District's majority
opinion constituted a departure from "well-established precedent requiring a defendant
to establish actual prejudice—separate from the state's reasons for the delay—before the
burden shifts to the state to justify its delay." Id. at ¶ 14. The Supreme Court agreed,
finding that the majority "blurred the distinctions between the existence of actual
prejudice and the lack of a justifiable reason for the delay by focusing almost exclusively
on the actions and inactions of the police." Id. at ¶ 15. Specifically, the Supreme Court
held that the "majority's focus on the actions and inactions of the police * * *
demonstrates the majority's abandonment of the two-step, burden-shifting analysis for
determining whether preindictment delay constitutes a due-process violation." Id. at ¶ 18.
Thus, "[b]y considering the reasons for the state's delay before independently determining
whether Jones established actual prejudice because of that delay, the Eighth District
majority erred." Id.
       {¶ 63} The Supreme Court then turned to the state's second primary argument,
i.e., that the Eighth District majority "ignored precedent by concluding that Jones
established actual prejudice." Id. at ¶ 19. According to the state, the record contained
"only speculation regarding the exculpatory value of the allegedly lost or otherwise
unavailable evidence." Id.
       {¶ 64} In examining the issue of actual prejudice, the Supreme Court noted that
"[a] determination of actual prejudice involves ' "a delicate judgment" ' and a case-by-case
consideration of the particular circumstances." Id. at ¶ 20, quoting State v. Walls, 96
Ohio St. 3d 437, 2002-Ohio-5059, ¶ 52, quoting United States v. Marion, 404 U.S. 307,
325 (1971). Further, the court "must 'consider the evidence as it exists when the
indictment is filed and the prejudice the defendant will suffer at trial due to the delay.' "
Id., quoting Walls at ¶ 52. The court also acknowledged its prior decisions suggesting that
"speculative prejudice does not satisfy the defendant's burden." Id.
       {¶ 65} In Jones II, the Supreme Court specifically "reject[ed] the Eighth District
majority's application of an amorphous standard based on concepts of fundamental
justice to determine the existence of actual prejudice." Id. at ¶ 23. The Supreme Court
observed that "[e]ach time this court has considered preindictment delay, we have
scrutinized the claim of prejudice vis-à-vis the particular evidence that was lost or
No. 15AP-815                                                                              18

unavailable as a result of the delay and, in particular, considered the relevance of the lost
evidence and its purported effect on the defense." Id.
       {¶ 66} The Supreme Court cited several of its prior decisions, State v. Luck, 15
Ohio St. 3d 150 (1984), and Adams, as offering guidance in considering the issue of actual
prejudice. In Luck, the defendant asserted he had suffered prejudice from a 15-year delay
in prosecution where two key witnesses had died, including one witness who was
purportedly present at the shooting victim's apartment at the time she was killed; further,
under the facts of that case, all of the tape-recorded interviews with potential witnesses
and suspects compiled by the police department had been destroyed. See id. at 154. The
court in Luck found the defendant was " 'obviously prejudiced by not being able to seek
verification of her story from [the witness purportedly with the defendant at the time of
the alleged murder] and thereby establish mitigating factors or a defense to the charge
against her.' " Jones II at ¶ 25, quoting Luck at 158.            Accordingly, "the proven
unavailability of specific evidence or testimony that would attack the credibility or weight
of the state's evidence against a defendant, and thereby aid in establishing a defense, may
satisfy the due-process requirement of actual prejudice." Id. The death of a potential
witness, however, "will not always constitute actual prejudice." Id. at ¶ 26. In the Adams
decision, the Supreme Court found no actual prejudice from pre-indictment delay where
the defendant "did not explain what evidence the deceased witness 'might have offered,'
and * * * the deceased witness had actually implicated Adams in the murder before he
died." Id., quoting Adams at ¶ 103.
       {¶ 67} In Jones II, the Supreme Court agreed with the Eighth District's "dissent's
concerns about a defendant's reliance on mere speculation to support a claim of actual
prejudice." Id. at ¶ 27. In this respect, "the possibility of faded memories, inaccessible
witnesses, and lost evidence is insufficient to demonstrate actual prejudice." Id. Rather,
"[t]hose are 'the real possibilit[ies] of prejudice inherent in any extended delay,' and
statutes of limitations sufficiently protect against them." Id. at ¶ 21, quoting Marion at
326. Instead, "[a]ctual prejudice exists when missing evidence or unavailable testimony,
identified by the defendant and relevant to the defense, would minimize or eliminate the
impact of the state's evidence and bolster the defense." Id. at ¶ 28.
       {¶ 68} We recognize that the parties in this case did not have the benefit of the
decision in Jones II at the time of briefing before this court. In light of that decision,
No. 15AP-815                                                                               19

however, we find unpersuasive appellant's argument that he need only demonstrate the
"slightest prejudice" in order to tip the balance in favor of dismissal based on his assertion
that the state's reason for the pre-indictment delay is worthy of zero weight. As noted, the
Eighth District's majority in Jones I focused primarily on the inactivity of police, and
"considered the reasons for the preindictment delay prior to determining actual
prejudice." Smith at ¶ 35, citing Jones I. In Jones II, however, the Supreme Court
"determined that actual prejudice is the first step in establishing unjustifiable
preindictment delay." Smith at ¶ 35, citing Jones II at ¶ 13. See also State v. Rusnak, 7th
Dist. No. 15 JE 0002, 2016-Ohio-7820, ¶ 8, citing Jones II at ¶ 18 (noting "[t]he state has
no duty to present evidence justifying a delay until the defendant establishes actual
prejudice").
       {¶ 69} In the present case, appellant asserts that the record shows his defense was
prejudiced by pre-indictment delay in the following five respects: (1) at the time of trial,
V.G. was no longer a crack addict and, therefore, she "almost certainly" presented herself
as a more credible and reliable witness in 2015 than she would have in 1995, (2) T.L.
"probably" presented herself as a more credible and reliable witness in 2015 than in 1995
in light of her testimony that she had an alcohol problem in 1995, (3) facing accusers of
such "dubious character," appellant "almost certainly" would not have waived his
constitutional right to a jury trial had he been prosecuted in 1995, (4) the passage of two
decades likely influenced how the trier of fact would have viewed appellant's credibility
because his account of cruising the city seeking to exchange crack for sex seems less
plausible now to "modern ears" than it would have seemed 20 years ago, and (5) the
passage of time inevitably affects memories.
       {¶ 70} As cited above, actual prejudice exists "when missing evidence or
unavailable testimony, identified by the defendant and relevant to the defense, would
minimize or eliminate the impact of the state's evidence and bolster the defense." Jones II
at ¶ 28. Further, proof of actual prejudice "must be specific, particularized and non-
speculative." State v. Stricker, 10th Dist. No. 03AP-746, 2004-Ohio-3557, ¶ 36.
       {¶ 71} Here, appellant does not point to any particular missing evidence or
unavailable witnesses. To the extent appellant argues there is a possibility that V.G. or
T.L. would have presented themselves as more credible witnesses in 2015 than in 1995, or
that he almost certainly would not have waived his right to a jury trial in 1995, such claims
No. 15AP-815                                                                                  20

are speculative and do not meet the actual or substantial prejudice requirement.
Similarly, whether the passage of time would have influenced "modern ears" to find
appellant's account less plausible is also speculative.
       {¶ 72} Appellant also contends the passage of time inevitably affects memories,
and that both V.G. and T.L. did not remember certain details during their testimony,
including V.G.'s testimony that she did not recall what year she stopped using crack, and
T.L.'s statement that she did not remember whether she was going to work on the date of
the incident. However, "the possibility of faded memories, unavailable witnesses, and lost
or destroyed evidence does not, in and of itself, constitute actual prejudice." State v.
Smith, 8th Dist. No. 104203, 2016-Ohio-7893, ¶ 19, citing Jones II at ¶ 21. On review of
the record presented, including the testimony of V.G. and T.L., we do not find that
appellant demonstrated substantial prejudice from the fact these witnesses may not have
recalled certain details. See, e.g., State v. Battiste, 8th Dist. No. 102299, 2015-Ohio-3586,
¶ 51 (nothing in the record to suggest appellant was prejudiced by witnesses inability to
recall certain details; defense counsel, in fact, utilized the inability of one witness to recall
certain details to appellant's advantage); Smith, 2016-Ohio-7893 at ¶ 20 (rejecting
appellant's claim that memories of the offense were severely compromised by nearly 20-
year delay; record belied appellant's assertion as victim's account of rape on reopening of
case was consistent account as reported at time of incident); State v. Clark, 12th Dist. No.
CA2007-03-037, 2008-Ohio-5208, ¶ 49 ("although appellant argues that he was
prejudiced by defense witnesses' faded memories, he has not shown how the witnesses'
recollection of the altercation would have changed the outcome of the trial").
       {¶ 73} On review of the record of proceedings and relevant case law, including
Jones II, we find that appellant has not established a reasonable probability of success
had trial counsel filed a motion to dismiss on the basis of pre-indictment delay. As such,
appellant was not prejudiced as a result of his trial counsel's alleged ineffectiveness.
Further, because appellant has failed to establish the prejudice prong of Strickland, we
need not consider the state's reasons for the pre-indictment delay. Adams at ¶ 107.
       {¶ 74} Appellant also contends his trial counsel was ineffective in failing to seek the
hospital records of one of the complainants, V.G. According to appellant, notations in the
medical records of V.G. suggest she may have told a hospital scrivener that the incident
No. 15AP-815                                                                              21

occurred in her father's basement and that she may have known her assailant. Appellant
maintains that such evidence would have cast doubt on her credibility.
        {¶ 75} In response, the state argues that the trial court considered the information
contained in the medical record in denying appellant's motion for mistrial and for new
trial, and that appellant cannot demonstrate prejudice. We agree.
        {¶ 76} By way of background, following the trial court's finding of guilt as to all
counts, but prior to sentencing, the state filed a supplemental discovery of hospital
records involving V.G. The state requested the medical records prior to trial, but the
prosecutor's office did not receive the records until after trial, at which time it
supplemented discovery and sent the documents to appellant's counsel.             Appellant's
counsel subsequently filed a motion for mistrial and for new trial.
        {¶ 77} The trial court conducted a hearing on the motion and, prior to sentencing,
the trial court filed an entry denying appellant's motion. In its decision, the court held in
part:
               Here the question for this court to consider is whether the
               information in the medical records was of such value that it
               adversely affects the substantial rights of the defendant and as
               to whether the result would have been different had the
               evidence been available for trial. [To] both questions the
               court answers no.

               The information within the medical records was written by
               someone other than the victim so it is unknown if the
               information could have been misinterpreted or misconstrued.
               If the information in the medical records is what [V.G.] said
               on the night of the incident then it would be potential
               impeachment. However, at trial, the defendant testified that
               he did not know [V.G.] and all other information presented at
               trial, her not being able to pick the defendant out of a photo
               array in 1995 and having to write down the tag number of the
               defendant's car, the night of the incident, for identification
               purposes is consistent with [V.G.] not knowing the defendant.

               ***

               The defendant argues that if he had the information prior to
               trial that the defense strategy would have been different. The
               defense strategy at trial was that the sex was consensual and
               that the victims were upset because the defendant did not
               provide them more drugs which motivated both to lie about
No. 15AP-815                                                                                               22

                 their encounter with the defendant. The defendant did not
                 deny that sexual contact had occurred, which was confirmed
                 by DNA. Other than saying maybe the defendant would not
                 have testified if they were aware of this document prior to trial
                 the defendant does not provide any specifics regarding a
                 change in strategy.

(July 31, 2015 Entry at 3-4.)

        {¶ 78} As reflected above, the hospital records at issue were the subject of
appellant's motion for mistrial and for new trial. The trial court considered the notations
in the medical records and determined that, even had such evidence been available for
trial, the result of the trial would not have been different. On review, we conclude that
appellant has not demonstrated a reasonable probability that the result of the trial would
have been different but for counsel's failure to subpoena the hospital records of V.G.
        {¶ 79} Based on the foregoing, appellant's third assignment of error is not well-
taken and is overruled.
        {¶ 80} Under his fourth assignment of error, appellant challenges his sentence as
contrary to law, arguing that the trial court erred in sentencing him under the law in effect
at the time of the offenses rather than the law in effect at the time of sentencing.
Appellant cites R.C. 1.58(B)2 as generally providing that an amendment reducing a
criminal penalty is applicable to cases in which the sentence is imposed after the effective
date of the amendment. Appellant notes that, between 1990 and 1996, the sentence for
rape was an indeterminate term of 4 to 25 years under former R.C. 2929.11(B)(4) and
Am.Sub.S.B. No. 258 ("S.B. No. 258"). Further, effective September 30, 2011, following
the enactment of 2011 Am.Sub.H.B. No. 86 ("H.B. No. 86"), the legislature reduced the
sentence for rape to a definite term of between 3 and 11 years. Appellant maintains that a
defendant who committed his offense when S.B. No. 258 was in effect, but who was
sentenced after H.B. No. 86 became effective in 2011, is required to be sentenced under
H.B. No. 86.
        {¶ 81} In response, the state contends that appellant's approach represents a
misapplication of H.B. No. 86 and R.C. 1.58. The state argues that the General Assembly,


2R.C. 1.58(B) states: "If the penalty, forfeiture, or punishment for any offense is reduced by a reenactment or
amendment of a statute, the penalty, forfeiture, or punishment, if not already imposed, shall be imposed
according to the statute as amended."
No. 15AP-815                                                                               23

under Am.Sub.S.B. No. 2 ("S.B. No. 2"), expressly chose to make changes applicable only
to new crimes occurring on or after S.B. No. 2's effective date of July 1, 1996. According to
the state, sentencing under H.B. No. 86 is still sentencing under the scheme as created by
S.B. No. 2, and that the S.B. No. 2 sentencing scheme does not apply to prior offenders.
       {¶ 82} Subsequent to the time for filing briefs in this case, the Supreme Court
recently addressed the conflict between S.B. No. 2 and H.B. No. 86. In State v. Thomas,
___ Ohio St.3d ___, 2016-Ohio-5567, the defendant committed the offenses of rape and
kidnapping in 1993, prior to the effective date of S.B. No. 2 (July 1, 1996), but was not
sentenced until 2014, after the effective date of H.B. No. 86 (September 30, 2011). In that
case, the trial court applied the sentencing law in effect at the time of the 1993 offenses,
and imposed an 8 to 25-year prison sentence on the rape count, and an 8 to 25-year
prison sentence on the kidnapping count.
       {¶ 83} The defendant appealed his sentence to the Eighth District Court of
Appeals, arguing that he should have been sentenced under H.B. No. 86, the law in effect
at the time of his 2014 sentencing. The state, on the other hand, argued that H.B. No. 86
was an extension of S.B. No. 2 and only applied to offenses committed on or after its
effective date of July 1, 1996. As relevant to the defendant in Thomas, "the law in effect in
2014 reduced the potential prison sentences for first degree felony rape and kidnapping as
compared with the potential prison sentences for those offenses under the law in effect in
1993." Thomas at ¶ 1. The appellate court agreed with the defendant and vacated his
sentence, remanding for resentencing.       The state appealed, and the Supreme Court
accepted jurisdiction to consider the state's proposition of law that a defendant who
commits an offense prior to July 1, 1996 should be subject to the law in effect at the time
of the offense and not subject to the sentencing provisions of S.B. No. 2 and H.B. No. 86.
       {¶ 84} In Thomas, at ¶ 18, the Supreme Court determined that the defendant was
entitled to the benefit of the shorter sentence under H.B. No. 86, holding in part:
               The amendments to R.C. 2929.14(A) in H.B. 86 reduced the
               potential sentences for Thomas's offenses, rendering H.B. 86
               generally applicable to him under its uncodified law and R.C.
               1.58. This irreconcilably conflicts with the uncodified law of
               S.B. 2, amended by S.B. 269, which states that subsequent
               sentencing law is inapplicable to offenders who committed
               their crimes prior to July 1, 1996. Applying the appropriate
No. 15AP-815                                                                            24

               statutory construction provision, we hold that H.B. 86
               controls as the later-enacted provision.

       {¶ 85} In the present case, appellant committed his offense prior to the enactment
of S.B. No. 2, but was convicted and sentenced subsequent to the 2011 enactment of H.B.
No. 86. In accordance with the holding in Thomas, appellant was entitled to be sentenced
under the provisions of H.B. No. 86. Accordingly, we agree with appellant that the trial
court erred in imposing sentence under the sentencing laws in effect at the time of the
offenses.   We, therefore, sustain appellant's fourth assignment of error, vacate his
sentence, and remand this matter to the trial court for the limited purpose of resentencing
under H.B. No. 86.
       {¶ 86} Based on the foregoing, appellant's first, second, and third assignments of
error are overruled, appellant's fourth assignment of error is sustained, the judgment of
the Franklin County Court of Common Pleas is affirmed in part and reversed in part,
appellant's sentence is vacated, and this matter is remanded to that court for the limited
purpose of resentencing.
                                        Judgment affirmed in part and reversed in part;
                                                                      cause remanded.

                     SADLER and LUPER SCHUSTER, JJ., concur.

                                __________________